          Case 4:20-cv-00015-JM Document 17 Filed 09/08/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

LAURA LATRIECE LUCKADUE                                                          PLAINTIFF

V.                                    NO. 4:20CV00015 JM/PSH

ANDREW SAUL, COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION                                                 DEFENDANT


                                            ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Patricia S. Harris and the filed objections. After carefully considering these

documents and making a de novo review of the record in this case, the Court concludes that the

Recommended Disposition should be, and hereby is, approved and adopted in its entirety as this

Court=s findings in all respects. Judgment will be entered accordingly.

       IT IS THEREFORE ORDERED THAT the Commissioner=s decision is AFFIRMED, and

Plaintiff Laura Latriece Luckadue’s Complaint (Doc. No. 2) is DISMISSED with prejudice.

       DATED this 8th day of September, 2020.



                                                     ______________________________
                                                     UNITED STATES DISTRICT JUDGE
